Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (e) English Summary of Credit Lines Agreement On May 15, 2008, Elron Electronic Industries Ltd. (Elron) entered into an agreement with Israel Discount Bank Ltd. (the Bank) to provide Elron with a $30 million credit line. The credit line is to be utilized within a period of 364 days from the date of the agreement. During this period, Elron may draw down loans on the credit line for a three-year period bearing interest at a rate of three-months LIBOR +1.3% . Elron agreed to pay the Bank, during the term of the agreement, a fee equal to 0.24% per annum on all amounts not utilized under the credit line.
